May 1, 1997
TO: ALL STATE MEDICAID DIRECTORS
The purpose of this letter is to inform you of a new procedure governing State
submission of information related to Section 1915(b) Medicaid managed care waivers
in electronic format.
Background
Since the inception of the Section 1915(b) waiver process, the submission of these
waivers by States has been in hard copy format. States have been required to
submit 5 hard copies of the initial waiver request to HCFA. All subsequent activity on
the waivers, including additional information requests (AIRs) and State responses to
AIRs, have also been submitted in hard copy format.
This process has proven burdensome and time consuming for both Federal and State
staff charged with reviewing requests and responding to requests for information.
Given the near universal use of PC-based word processing and spreadsheet software
packages among Federal and State governments, it makes little sense to continue
the practice of a paper driven process. In fact, the electronic submission of waivers is
already being strongly encouraged as part of the 1115 waiver process and has
greatly enhanced the ability of staff to expedite their review and negotiation of issues
both internally and with the States.
Given the time constraints associated with the 1915(b) process (i.e., 90 day clock),
too much valuable time is wasted in copying and distributing waiver requests from
States to HCFA, and among the Federal agencies which concurrently review waiver
submissions. Moving to a paperless process would result in additional time for actual
waiver review thus adding time for working with the States to resolve issues
identified during the review process.
The drawbacks associated with electronic submission are mostly technical in nature.
These technical issues include: software compatibility (ensuring that the information
submitted is readily transmitted, downloaded, and readable); security and
confidentiality; and the availability of documents in electronic format.
Technical Submission Specifications
The following instructions pertain to documentation associated with an initial,
modification, or renewal waiver request, along with the responses to additional
information requests (both formal and informal):
Software

For States that choose to submit their waiver information in electronic format, the
following are the software requirements that submissions need to follow:
Word processing - We request that you save and submit your document(s) in
WordPerfect 5.0/5.1 format.
Spreadsheets - We request that you save and submit your document(s) in Microsoft
Excel 5.0 format.
Submissions On Diskette Or Via The Internet
Proposals can be submitted on 3.5" diskettes and/or via the Internet. For States
considering submitting waiver documents via the Internet, please note that some
Internet provider's software has been known to scramble certain documents during
transmission. As a precaution, the document(s) should be saved in diskette format
as a back-up should Internet transmission not be successful.
A copy of the core Section 1915(b)(1) waiver application is now available on HCFA's
Home Page at http://www.hcfa.gov/medicaid/omchmpg.htm. The application is
available in WordPerfect 5.0/5.1 format which is compatible with WordPerfect
versions 5.0/5.1 or higher and Microsoft Word versions 6.0 or higher. To download
the file, simply click on the file name and download it to your computer. For States
that have access to e-mail, you can submit your completed waiver application (those
elements that meet the above technical specifications) to HCFA via e-mail at the
following address - 1915bwaiver@hcfa.gov.
File Names
We recommend that in naming a file a State use a State name-date combination
(i.e., for a waiver (word processing section) submitted by the State of Maryland on
April 14, 1997 the file would be named MD041497.wp). Although newer software
packages (i.e., Windows 95) permit file names longer than eight characters, we
strongly recommend that you keep your file names to eight characters or less in
order to ensure compatibility.
Documents Not Available Electronically
We recognize that despite our best efforts, some materials may not be available in
electronic format or have been created in software packages that are incompatible
with the technical standards outlined above. In those circumstances where materials
are only available in hard copy, they should be submitted at the same time as the
electronic information and will be processed in the same manner as they have been
in the past (including five hard copies of each non-electronic document).
Impact On The Review Process

As is the case with hard copy submissions, the 90-day review clock will begin on the
date your electronically submitted waiver is received by either HCFA Regional or
Central offices and deemed a complete submission. Further, all materials submitted
to HCFA in electronic format will be treated in a manner consistent with HCFA's
February 21, 1996 guidance issued to State Medicaid Directors on what 1915(b)
waiver materials would and would not be considered subject to Freedom of
Information Requests.
Finally, HCFA will begin to transmit its requests for additional information (both
formal and informal) to each State in electronic format using the word processing
and spreadsheet software specifications detailed above. A hard copy of all signed and
dated cover letters (formal requests for additional information and approval letters)
will be transmitted to each State as currently takes place. Finally, once the waiver
process has been completed, a single hard copy of the final package, dated and
signed, will be compiled for the record to secure against any potential, future
computer systems failures.
Technical Questions
For technical questions only concerning software compatibility or transmission of
electronic files, please contact either Tom Wilmer at (410) 786-4647 or Joe Dulany
at (410) 786-0665. For all other non-technical waiver-related inquiries, continue to
contact HCFA's Regional (Division of Medicaid) or Central Offices (Office of Managed
Care/Medicaid Managed Care Team).
We strongly encourage you to take full advantage of this effort and begin using
electronic submission of your materials as soon as it is technically feasible for your
State to meet the technical submission requirements note above.
Rachel Block, Director
Medicaid Managed Care Team
cc:
All HCFA ARAs for Medicaid
American Public Welfare Association
National Governors Association
National Conference of State Legislatures

